Exhibit 10.3

 

Execution Version

 

RIGHT OF FIRST OFFER AGREEMENT

 

THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is made and entered into
as of August 31, 2018 (the “Effective Date”), by and between ZEPHYR RENEWABLES
LLC, a Delaware limited liability company (“Zephyr”), and NRG YIELD, INC., a
Delaware corporation (“Yield”), and solely for purposes of Section 2.4, GIP III
Zephyr Acquisition Partners, L.P., a Delaware limited partnership (“Zephyr
Parent”). Zephyr and Yield are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Yield expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets acquired
from Zephyr; and

 

WHEREAS, Zephyr desires to grant Yield an exclusive right of first offer to
acquire certain assets owned by Zephyr and its Subsidiaries (as hereinafter
defined) on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Zephyr and Yield hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions. In addition to the
terms defined above in the introduction and Recitals to this Agreement, the
following terms when used in this Agreement shall have the meanings set forth in
this Section 1.1.

 

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with, such Person.

 

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority or
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.

 

“Business Day” means any day other than Saturday, Sunday or any federal legal
holiday.

 

“Carlsbad” consists of 100% of the membership interest in Carlsbad Energy
Holdings LLC.

 

“Carlsbad Accrual Adjustment” means the amount equal to (a) the Final Purchase
Price (as defined in the Carlsbad Drop Down PSA), multiplied by (b) the Adjusted
Trading CAFD Yield (as defined in the Carlsbad Drop Down PSA) as was used to
determine the Final Purchase Price under the Carlsbad Drop Down PSA, multiplied
by (c) the number of days between the

 

1

--------------------------------------------------------------------------------


 

Closing Date under the Carlsbad Drop Down PSA and the closing of the purchase of
Carlsbad under the Carlsbad Purchase Option, divided by (d) 365.

 

“Carlsbad Drop Down PSA” means that certain Purchase and Sale Agreement, dated
as of February 6, 2018, by and between NRG Gas Development Company, LLC, as
Seller and NRG Yield Operating LLC, as Purchaser.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the Person in question,
whether by the ownership of voting securities, contract or otherwise.

 

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including any agency or entity exercising
executive, legislative, judicial, regulatory or administrative governmental
powers or functions, in each case to the extent the same has jurisdiction over
the Person or property in question.

 

“Kawailoa” consists of 100% of the membership interests in Kawailoa Renewables,
LLC, which in turn owns 100% of the membership interests in Kawailoa Solar
Portfolio, LLC, which in turn owns 100% of the membership interests in Kawailoa
Solar Holdings, LLC which in turn owns 100% of the membership interests in
Kawailoa Solar, LLC.

 

“Langford” consists of 100% of the membership interest in Langford Wind Power,
LLC.

 

“Losses” means, with respect to the Person in question, any actual liabilities,
damages (but expressly excluding any consequential damages that were not
reasonably foreseeable and punitive damages), losses, costs or expenses,
including reasonable attorneys’ fees and expenses and court costs, incurred by
such Person, as a result of the act, omission or occurrence in question.

 

“Mesquite Star” consists of 100% of the membership interests in Mesquite Star
Special, LLC.

 

“Negotiation Period” has the meaning set forth in Section 2.2.

 

“Notice” has the meaning set forth in Section 5.1.

 

“NYLD Op” means NRG Yield Operating LLC, a Delaware limited liability company.

 

“Oahu” consists of 100% of the membership interests in Oahu Renewables, LLC,
which in turn owns 100% of the membership interests in NRG Oahu Solar Holdings
LLC, which in turn owns 100% of the membership interests in NRG Oahu Solar LLC,
which in turn owns 100% of the membership interest in (i) Lanikuhana Solar, LLC
and (ii) Waipio PV, LLC.

 

“Permitted Back-Leverage Financing” means in respect of any Zephyr ROFO Asset, a
debt financing structure pursuant to which Zephyr causes an entity that is a
part of such Zephyr ROFO Asset to monetize its investment and cash flow in a
project owned by the Zephyr ROFO Asset.

 

2

--------------------------------------------------------------------------------


 

“Permitted Tax Equity Financing” means a tax equity financing entered into in
connection with the acquisition, financing or refinancing by any Zephyr ROFO
Asset (or any Subsidiary thereof) of any energy generating, transmission or
distribution assets (or any assets related thereto).

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

 

“Required Securities Disclosure” has the meaning set forth in Section 4.1.

 

“ROFO Termination Date” has the meaning set forth in Section 2.3.

 

“Solar Portfolio” means one or more distributed generation portfolios developed
or owned by Zephyr or its Subsidiaries after the Effective Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, general partnership or limited partnership Controlled by such
Person.

 

“Term” has the meaning set forth in Section 3.1.

 

“Third Party” means any Person other than a Party or an Affiliate of a Party.

 

“Transaction Notice” has the meaning set forth in Section 2.2.

 

“Transfer” means, other than in connection with any granting of liens permitted
under any indebtedness of any Zephyr ROFO Asset or any disposition of assets
resulting from the enforcement of such liens, any Permitted Tax Equity Financing
or any Permitted Back-Leverage Financing, in each case, in respect of any Zephyr
ROFO Asset, any assignment, sale, offer to sell, pledge, mortgage,
hypothecation, encumbrance, disposition of or any other like transfer or
encumbering (whether with or without consideration, directly or indirectly,
voluntarily or involuntarily or by operation of law or otherwise); provided,
that this definition shall not include any (i) merger with or into, or sale of
all or substantially all of Zephyr’s assets to, an unaffiliated third-party or
(ii) internal restructuring involving any Zephyr ROFO Assets, so long as the
terms of any such restructuring will not limit, delay or hinder the ability of
Yield or any of its Subsidiaries to acquire such Zephyr ROFO Assets from Zephyr
in accordance with the terms of this Agreement when Zephyr elects to sell,
transfer or otherwise dispose of such Zephyr ROFO Assets.

 

“Zephyr Confidential Information” has the meaning set forth in Section 4.1.

 

“Zephyr Indemnitees” means Zephyr and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, accountants, consultants and agents, and the
successors, assigns, legal representatives, heirs, devisees and donees of each
of the foregoing.

 

“Zephyr ROFO Assets” has the meaning set forth in Section 2.1.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

RIGHT OF FIRST OFFER ON ZEPHYR ROFO ASSETS

 

Section 2.1                                    Zephyr ROFO Assets. During the
Term, Zephyr hereby grants to Yield and its Subsidiaries a right of first offer
on any proposed Transfer of each of Kawailoa, Oahu, Langford, Mesquite Star,
Carlsbad (but only if Zephyr or one of its Subsidiaries has acquired Carlsbad
following the assignment of NYLD Op’s rights and obligations under the Carlsbad
Drop Down PSA pursuant to Section 6.04 of the Carlsbad Drop Down PSA) and the
Solar Portfolio (the “Zephyr ROFO Assets”). In connection with the right of
first offer on any proposed Transfer of the Solar Portfolio, Zephyr hereby
grants Yield the right to make an equity investment of up to $190,000,000 in the
Solar Portfolio.

 

Section 2.2                                    Notice of Transaction Related to
Zephyr ROFO Assets and Negotiation of Definitive Terms for Transaction. Zephyr
must deliver a written notice to Yield no later than forty-five (45) days prior
to engaging in any negotiation regarding any proposed Transfer of any Zephyr
ROFO Asset (or any portion thereof), setting forth in reasonable detail the
material terms and conditions of the proposed transaction (such offer notice, a
“Transaction Notice”). If Zephyr delivers a Transaction Notice to Yield, then
Zephyr and Yield shall enter non-binding discussions and negotiate in good faith
to attempt to agree on definitive terms that are acceptable to both Parties, in
their sole and absolute discretion, for the Transfer of the applicable Zephyr
ROFO Asset to Yield or any of its Subsidiaries. If, within thirty (30) calendar
days after the delivery of such Transaction Notice (the “Negotiation Period”),
the Parties have not agreed to definitive terms for the Transfer of such Zephyr
ROFO Asset to Yield, Zephyr will be able, within the next one hundred eighty
(180) calendar days, to Transfer such Zephyr ROFO Asset to a Third Party (or
enter into a definitive agreement to undertake such transaction with a Third
Party) in accordance with the terms of Section 2.3.

 

Section 2.3                                    Negotiations with Third Parties.
Neither Zephyr nor any of its representatives, agents or Subsidiaries shall
solicit offers from, or negotiate or enter into any agreement with, any Third
Party for the Transfer of any Zephyr ROFO Asset (or any portion thereof) until
the expiration of the Negotiation Period related to such Zephyr ROFO Asset and
the proposed Transfer (the “ROFO Termination Date”). Yield agrees and
acknowledges that for a period of one hundred eighty (180) calendar days from
and after the ROFO Termination Date for any Zephyr ROFO Asset and the applicable
proposed Transfer: (a) Zephyr shall have the absolute right to solicit offers
from, negotiate with, and enter into agreements with, any Third Party to
Transfer such Zephyr ROFO Asset, on terms generally no less favorable to Zephyr
than those offered to Yield pursuant to the Transaction Notice, and (b) Zephyr
shall have no further obligation to negotiate with Yield regarding, or offer
Yield the opportunity to acquire any interest in, such Zephyr ROFO Asset;
provided, that the final terms of the Transfer of any Zephyr ROFO Asset to any
Third Party be on terms generally no less favorable to Zephyr than those offered
to Yield pursuant to the Transaction Notice; provided, further, that if after
such one hundred eighty (180) calendar day period Zephyr has not Transferred
such Zephyr ROFO Asset to a Third Party, such Zephyr ROFO Asset shall again be
subject to this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 2.4                                    Carlsbad Purchase Option.

 

(a)                                 If Zephyr Parent or one of its Subsidiaries
(other than Yield or one of its Subsidiaries) acquires Carlsbad pursuant to the
Carlsbad Drop Down PSA following the assignment of NYLD Op’s rights and
obligations under the Carlsbad Drop Down PSA pursuant to Section 6.04 of the
Carlsbad Drop Down PSA, then for a period of eighteen (18) months following the
Closing Date (as defined in the Carlsbad Drop Down PSA), Yield shall have the
right to purchase Carlsbad from Zephyr Parent or its applicable Subsidiary
(other than Yield and its Subsidiaries), and Zephyr Parent or its applicable
Subsidiary (other than Yield and its Subsidiaries) shall be required to sell
Carlsbad to Yield (the “Carlsbad Purchase Option”). The purchase price payable
by Yield to purchase Carlsbad upon exercising its purchase right shall be equal
to (a) the Final Purchase Price (as defined in the Carlsbad Drop Down PSA) plus
(b) the Carlsbad Accrual Adjustment,  less (c) the amount of distributions
received by Zephyr Parent or its applicable Subsidiary (other than Yield and its
Subsidiaries) from Carlsbad following the Closing Date under the Carlsbad Drop
Down PSA. If upon the closing of the purchase of Carlsbad by Yield pursuant to
the Carlsbad Purchase Option, all parts of the Final Purchase Price under the
Carlsbad Drop Down PSA have not been finally determined, the portion of the
purchase price payable at the closing of the purchase of Carlsbad pursuant to
the Carlsbad Purchase Option under clause (a) above shall instead be equal to
the amount paid by Zephyr Parent or its applicable Subsidiary (other than Yield
and its Subsidiaries) on the Closing Date under the Carlsbad Drop Down PSA
pursuant to Section 2.03(b)(i) of the Carlsbad Drop Down PSA, and the purchase
agreement for the Carlsbad Purchase Option shall include a purchase price
adjustment to place the parties in the same economic position as they would have
been in had the Final Purchase Price under the Carlsbad Drop Down PSA been known
at the closing of the purchase of Carlsbad pursuant to the Carlsbad Purchase
Option. The purchase agreement for the Carlsbad Purchase Option shall otherwise
be substantially consistent with the Carlsbad Drop Down PSA with such
modifications thereto as shall be reasonably agreed by Zephyr Parent and Yield.

 

(b)                                 If Yield does not exercise the Carlsbad
Purchase Option during the eighteen (18)-month period following the Closing
Date, the Carlsbad Purchase Option shall expire, but Carlsbad shall continue to
constitute a Zephyr ROFO Asset.

 

ARTICLE III

 

TERM; TERMINATION RIGHTS

 

Section 3.1                                    Term. Unless earlier terminated
in accordance with this Article III, the term of this Agreement (the “Term”)
shall commence on the Effective Date and shall continue in effect until the
fifth (5th) anniversary of the Effective Date, at which time this Agreement
shall terminate and the Parties shall have no further rights or obligations
under this Agreement, except those that expressly survive the termination of
this Agreement.

 

Section 3.2                                    Termination Rights. This
Agreement may be terminated at any time (a) by mutual written consent of Zephyr
and Yield or (b) by Zephyr or Yield, as the case may be, with written notice to
the other Party, if the other Party materially breaches or defaults in the
performance of its obligations under this Agreement or under any transaction
agreement entered into by the Parties in connection with any Zephyr ROFO Assets,
and such breach or default is continuing for thirty (30) days after such
breaching Party has been given a written notice

 

5

--------------------------------------------------------------------------------


 

specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder. Upon any such termination
the Parties shall have no further rights or obligations under this Agreement,
except those that expressly survive the termination of this Agreement.

 

ARTICLE IV

 

CONFIDENTIALITY

 

Section 4.1                                    Zephyr Confidential Information.
Yield shall keep confidential and not make any public announcement or disclose
to any Person any terms of any documents, materials, data or other information
with respect to any Zephyr ROFO Asset which is not generally known to the public
(the “Zephyr Confidential Information”); provided, however, that Zephyr
Confidential Information shall not include (a) the terms and conditions of this
Agreement or (b) information that becomes available to Yield on a
non-confidential basis from a source other than the Zephyr, its Affiliates or
their directors, officers or employees; provided, that, to Yield’s knowledge,
such source was not prohibited from disclosing such information to Yield by any
legal, contractual or fiduciary duty. Notwithstanding the foregoing, Yield shall
be permitted to (A) disclose any Zephyr Confidential Information to the extent
required by court order or under Applicable Law, (B) make a public announcement
regarding such matters (1) as agreed to in writing by Zephyr or (2) as required
by the provisions of any securities laws or the requirements of any exchange on
which Yield securities may be listed (a “Required Securities Disclosure”), or
(C) disclose any Zephyr Confidential Information to any Person on a
“need-to-know” basis, such as its shareholders, partners, members, trustees,
beneficiaries, directors, officers, employees, attorneys, consultants, lenders
or other advisors; provided, however, that, other than in connection with a
Required Securities Disclosure, Yield shall (x) advise such Person of the
confidential nature of such Zephyr Confidential Information, and (y) cause such
Person to be bound by obligations of confidentiality pursuant to the terms
hereof that are no less stringent than the obligations set forth herein. Yield
shall indemnify and hold harmless the Zephyr Indemnitees for any Losses incurred
by any of the Zephyr Indemnitees for a breach or default of Yield’s obligations
under this Section 4.1. This Section 4.1 shall survive the termination of this
Agreement. If Yield purchases any Zephyr ROFO Asset pursuant to the terms of
this Agreement, the confidentiality obligations of Yield with respect to such
Zephyr ROFO Asset shall terminate upon the consummation of such purchase.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

Section 5.1                                    Notices.

 

(a)                                 Method of Delivery. All notices, requests,
demands and other communications (each, a “Notice”) required to be provided to
the other Party pursuant to this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by certified U.S. mail, with postage prepaid and
return receipt requested, (iii) by overnight courier service, (iv) by facsimile
transmittal or (v) by email (which requires an acknowledgement by the recipient,
it being understood that the recipient shall be obligated to confirm receipt if
requested); provided, that in

 

6

--------------------------------------------------------------------------------


 

the case of clauses (iv) and (v), a verification copy is sent on the same day by
any of the methods set forth in clauses (i), (ii) and (iii), to the other Party
to this Agreement at the following address, facsimile number or email address
(or to such other address, facsimile number or email address as Zephyr or Yield
may designate from time to time pursuant to this Section 5.1):

 

If to Zephyr:

 

Zephyr Renewables LLC
100 California Street
Suite 200
Carlsbad, CA 92008
Attn: Alicia Stevenson
Email: Alicia.stevenson@nrg.com

 

With a copy (which shall not constitute notice) to:

 

Zephyr Renewables LLC
5790 Fleet Street
Suite 200
Carlsbad, CA 92008
Attn: General Counsel
Email: Jennifer.hein@nrg.com

 

If to Zephyr Parent:

 

c/o Global Infrastructure Management, LLC
1345 Avenue of the Americas, 30th Floor
New York, New York 10105
Attention: Jonathan Bram
Fax: +1 646 282 1500
Email: jonathan.bram@global-infra.com

 

With a copy to:

 

c/o Global Infrastructure Management, LLP
The Peak
5 Wilton Road, 6th Floor
London, SW1V 1AN
United Kingdom
Attention: Joseph Blum
Fax: +44 207 798 0530
Email: joe.blum@global-infra.com

 

With a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017

 

7

--------------------------------------------------------------------------------


 

Attn: David Lieberman
Fax: +1 212 455 2502
Email: dlieberman@stblaw.com

 

If to Yield:

 

NRG Yield, Inc.
300 Carnegie Center, Suite 300
Princeton, NJ 08540

Attn:                    Christopher Sotos

Chad Plotkin

Email:            christopher.sotos@nrgyield.com

chad.plotkin@nrg.com

 

With a copy to:

 

Crowell & Moring LLP

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004-2595

Attn: Patrick W. Lynch

E-mail: plynch@crowell.com

Fax: (202) 628-5116

 

(b)                                 Receipt of Notices. All Notices sent by the
Parties under this Agreement shall be deemed to have been received by the Party
to whom such Notice is sent (i) in the case of delivery by hand, when delivered;
(ii) in the case of delivery by first class certified mail, receipt requested,
five (5) Business Days after being deposited in the mail, (iii) in the case of
overnight courier service guaranteeing next day delivery, on the next Business
Day after timely delivery to the courier (iv) in the case of facsimile, on
acknowledgement of the addressee’s facsimile receiving equipment if received
prior to 5 p.m., recipient’s time, on the Business Day of such transmittal, or
on the next Business Day if received later than 5 p.m., recipient’s time or
(v) in the case of an email, which requires an acknowledgement of receipt to be
sent to the sender, at the time such acknowledgement is received by the sender
if received prior to 5 p.m., recipient’s time, on the Business Day of such
transmittal, or on the next Business Day if received later than 5 p.m.,
recipient’s time. If any Party attempts to deliver Notice and such recipient
Party refuses delivery of such Notice or such recipient Party is no longer at
such address, facsimile number or email address, and such recipient Party failed
to provide the sending Party with its current address, facsimile number or email
address pursuant to this Section 5.1, then such Notice shall be deemed to have
been received by the recipient Party upon the sending Party’s attempted
delivery.

 

(c)                                  Change of Address. Zephyr and Yield and
their respective counsel shall have the right to change their respective
address, facsimile number and/or email address for the purposes of this
Section 5.1 by providing a Notice of such change in address, facsimile number
and/or email address as required under this Section 5.1.

 

8

--------------------------------------------------------------------------------


 

Section 5.2                                    Time is of the Essence. Time is
of the essence of this Agreement; provided, however, that notwithstanding
anything to the contrary in this Agreement, if the time period for the
performance of any covenant or obligation, satisfaction of any condition or
delivery of any notice or item required under this Agreement shall expire on a
day other than a Business Day, such time period shall be extended automatically
to the next Business Day.

 

Section 5.3                                    Assignment. Neither Party shall
assign this Agreement or any interest therein to any Person, without the prior
written consent of the other Party, which consent may be withheld in such
Party’s sole discretion.

 

Section 5.4                                    Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of Zephyr and Yield and
their respective successors and permitted assigns.

 

Section 5.5                                    Third Party Beneficiaries. This
Agreement shall not confer any rights or remedies on any Person other than
(i) the Parties and their respective successors and permitted assigns, and
(ii) the Zephyr Indemnitees to the extent such Zephyr Indemnitees are expressly
granted certain rights of indemnification in this Agreement.

 

Section 5.6                                    Other Activities. No Party shall
be prohibited from engaging in or holding an interest in any other business
ventures of any kind or description, or any responsibility to account to the
other for the income or profits of any such enterprises or have this Agreement
be deemed to constitute any agreement not to compete. This Agreement shall not
be deemed to create a partnership, joint venture, association or any other
similar relationship between the Parties.

 

Section 5.7                                    Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                 This Agreement and the transactions
contemplated hereby shall be governed by the laws of the State of Delaware,
without giving effect to any principles regarding conflict of laws. Any
litigation or other court proceeding with respect to any matter arising from or
in connection with this Agreement shall be conducted in the courts of record in
the State of Delaware of the United States District Court for the District of
Delaware, and Zephyr and Yield hereby submit to jurisdiction and consent to
venue in such courts.

 

(b)                                 Zephyr and Yield hereby waive their right to
a trial by jury in any litigation or other court proceeding by either Party
against the other Party with respect to any matter arising from or in connection
with this Agreement or the transactions contemplated hereby.

 

(c)                                  If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by Zephyr or Yield to enforce its rights under this Agreement, all fees,
costs and expenses, including, without limitation, reasonable attorney’s fees
and court costs, of the prevailing Party in such action, suit or proceeding
shall be borne by the Party against whose interest the judgment or decision is
rendered.

 

(d)                                 The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement and the
transactions contemplated hereby were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly

 

9

--------------------------------------------------------------------------------


 

agreed that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and the transactions contemplated hereby and
to enforce specifically the terms and provisions of this Agreement and the
transactions contemplated hereby in the courts of Delaware, this being in
addition to any other remedy to which such Party is entitled at law or in
equity.

 

Section 5.8                                    Rules of Construction. The
following rules shall apply to the construction and interpretation of this
Agreement:

 

(a)                                 Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                                 All references in this Agreement to
particular articles, sections, subsections or clauses (whether in upper or lower
case) are references to articles, sections, subsections or clauses of this
Agreement. All references in this Agreement to particular exhibits or schedules
(whether in upper or lower case) are references to the exhibits and schedules
attached to this Agreement, unless otherwise expressly stated or clearly
apparent from the context of such reference.

 

(c)                                  The headings contained herein are solely
for convenience of reference and shall not constitute a part of this Agreement
nor shall they affect its meaning, construction or effect.

 

(d)                                 Each Party and its counsel have reviewed and
revised (or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

(e)                                  The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                   The terms “include,” “including” and
similar terms shall be construed as if followed by the phrase “without
limitation.”

 

(g)                                  The term “sole discretion” with respect to
any determination to be made by a Party under this Agreement shall mean the sole
and absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

 

Section 5.9                                    Severability. If any term or
provision of this Agreement is held to be or rendered invalid or unenforceable
at any time in any jurisdiction, such term or provision shall not affect the
validity or enforceability of any other terms or provisions of this Agreement,
or the validity or enforceability of such affected terms or provisions at any
other time or in any other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

Section 5.10                             Recitals, Exhibits and Schedules. The
recitals to this Agreement, and all exhibits and schedules referred to in this
Agreement are incorporated herein by such reference and made a part of this
Agreement. Any matter disclosed in any schedule to this Agreement shall be
deemed to be incorporated in all other schedules to this Agreement.

 

Section 5.11                             Entire Agreement. This Agreement sets
forth the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings (written or oral) between
Zephyr and Yield on or prior to the date of this Agreement with respect to the
matters contemplated in this Agreement.

 

Section 5.12                             Amendments to Agreement. No amendment,
supplement or other modification to any terms of this Agreement shall be valid
unless in writing and executed and delivered by Zephyr and Yield.

 

Section 5.13                             Facsimile; Counterparts. Zephyr and
Yield may deliver executed signature pages to this Agreement by facsimile or
electronic transmission to the other Party, which facsimile or electronic copy
shall be deemed to be an original executed signature page. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Zephyr and Yield each have caused this Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the date first above written.

 

 

Zephyr:

 

 

 

ZEPHYR RENEWABLES LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Craig Cornelius

 

 

Name:

Craig Cornelius

 

 

Title:

President

 

 

 

 

 

 

 

 

 

Yield:

 

 

 

NRG YIELD, INC.,
a Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Chad Plotkin

 

 

Name:

Chad Plotkin

 

 

Title:

Senior Vice President & CFO

 

[Signature Page to ROFO Agreement]

 

--------------------------------------------------------------------------------


 

 

Zephyr Parent:

 

 

 

GIP III ZEPHYR ACQUISITION PARTNERS, L.P.,
a Delaware limited partnership

 

 

 

By:

Global Infrastructure GP III, L.P., its general partner

 

 

 

 

By:

Global Infrastructure Investors III, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jonathan Bram

 

Name:

Jonathan Bram

 

Title:

Partner

 

[Signature Page to ROFO Agreement]

 

--------------------------------------------------------------------------------